Name: 97/370/EC: Commission Decision of 30 May 1997 authorizing methods for grading pig carcases in Sweden (Only the Swedish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  animal product;  Europe;  agri-foodstuffs
 Date Published: 1997-06-14

 Avis juridique important|31997D037097/370/EC: Commission Decision of 30 May 1997 authorizing methods for grading pig carcases in Sweden (Only the Swedish text is authentic) Official Journal L 157 , 14/06/1997 P. 0019 - 0020COMMISSION DECISION of 30 May 1997 authorizing methods for grading pig carcases in Sweden (Only the Swedish text is authentic) (97/370/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pic carcases (1), as last amended by Regulation (EC) No 3513/93 (2), and in particular Article 5 (2) thereof,Whereas Article 2 (3) of Regulation (EEC) No 3220/84 provides that the grading of pig carcases must be determined by estimating the content of lean meat in accordance with statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase; whereas the authorization of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment; whereas this tolerance has been defined in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (3), as amended by Regulation (EC) No 3127/94 (4);Whereas the Government of Sweden has requested the Commission to authorize the use of two methods for grading pig carcases on its territory and has submitted the information required in Article 3 of Regulation (EEC) No 2967/85; whereas an examination of this request has revealed that the conditions for authorizing the said grading methods are fulfilled;Whereas no modification of the grading methods may be authorized except by means of a new Commission Decision adopted in the light of experience gained;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1 The use of the following methods is hereby authorized for grading pig carcases pursuant to Regulation (EEC) No 3220/84 in Sweden:- the apparatus termed 'Intrascope (Optical Probe)` and assessment methods related thereto, details of which are given in Part 1 of the Annex,- the apparatus termed 'Hennessy Grading Probe (HGP II)` and assessment methods related thereto, details of which are given in Part 2 of the Annex.Article 2 Modifications of the apparatus or of the assessment methods shall not be authorized.Article 3 This Decision is addressed to the Kingdom of Sweden.Done at Brussels, 30 May 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 301, 20. 11. 1984, p. 1.(2) OJ No L 320, 22. 12. 1993, p. 5.(3) OJ No L 285, 25. 10. 1985, p. 39.(4) OJ No L 330, 21. 12. 1994, p. 43.ANNEX PART 1 Intrascope (Optical Probe) 1. Grading of pig carcases shall be carried out by means of the apparatus termed 'Intrascope (Optical Probe)`.2. The apparatus shall be equipped with a hexagonal-shaped probe of a maximum width of 12 mm (and of 19 mm at the blade at the top of the probe) containing a viewing window and a light source, a sliding barrel calibrated in millimetres, and having an operating distance of between 3 and 45 mm.3. The lean meat content of the carcase shall be calculated according to the following formula:^y = 70,200-0,733 x1where:^y = the estimated lean meat of the carcase,x1 = the thickness of backfat (including rind) in millimetres measured at 8 cm off the midline of the carcase immediately behind the last rib.The formula shall be valid for carcases weighing between 50 and 120 kilograms.PART 2 Hennessy Grading Probe (HGP II) 1. Grading of pig carcases shall be carried out by means of the apparatus termed 'Hennessy Grading Probe (HGP II)`.2. The apparatus shall be equipped with a probe of 5,95 mm (and of 6,3 mm at the blade at the top of the probe) containing a photodiode (Siemens LED of the type LYU 260-EO and photodetector of the type 58 MR) and having an operating distance of between 0 and 120 mm. The results of the measurements shall be converted into estimated lean meat content by means of the HGP II itself or a computer linked to it.3. The lean meat content of the carcase shall be calculated according to the following formula:^y = 59,090-0,500 x1-0,353 x2+0,193 x3where:^y = the estimated percentage of lean meat of the carcase,x1 = the thickness of backfat (including rind) in millimetres measured at 8 cm off the midline of the carcase immediately behind the last rib,x2 = the thickness of backfat (including rind) in millimetres, measured at 6 cm off the midline of the carcase between the third and fourth last ribs,x3 = the thickness of muscle (M. longissimus dorsi) in millimetres measured at the same time and in the same place as x2.This formula shall be valid for carcases weighing between 50 and 120 kilograms.